Citation Nr: 1755499	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-15 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for total right hip replacement with osteoarthritis, to include as secondary to service-connected right knee instability, left knee traumatic osteoarthritis, and right knee traumatic osteoarthritis. 

2.  Entitlement to an evaluation in excess of 30 percent for service-connected left knee traumatic osteoarthritis, status post left total knee replacement since December 1, 2013.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected right knee joint osteoarthritis and right knee meniscal tear, status post right total knee replacement (previously evaluated as right knee traumatic osteoarthritis with torn medial meniscus), prior to September 3, 2013, and in excess of 30 percent since November 1, 2014 for residuals of a total knee replacement.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1978 to September 1992.  

His awards and decorations included the Army Service Ribbon, Army Good Conduct Medal, Overseas Service Ribbon, Army Achievement Medal, NCO Professional Development Ribbon, Humanitarian Service Medal, and National Defense Service Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2012, March 2014, and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico (RO).  The March 2012 rating decision denied service connection for right hip replacement.  The March 2014 rating decision granted a temporary evaluation of 100 percent for right knee traumatic osteoarthritis with torn medial meniscus, status post right knee replacement from September 3, 2013, and an evaluation of 30 percent from November 1, 2014.  The July 2014 rating decision continued a 30 percent evaluation from December 1, 2013 for left knee traumatic osteoarthritis, following a temporary evaluation of 100 percent from October 9, 2012, status post right knee replacement.  As the Veteran is already in receipt of temporary total evaluations for his right knee from September 3, 2013 to November 1, 2014, and for his left knee from October 9, 2012 to December 1, 2013, these periods will not be considered in the analysis below.  

VA received the Veteran's substantive appeal for his left knee disability, but the Board notes that the Veteran did not submit a substantive appeal for the right knee disability.  Notwithstanding, VA issued a supplemental statement of the case (SSOC) for the right knee disability in September 2015.  The RO then certified the right knee claim in a February 2016 VA Certification of Appeal (VA Form 8), but the left knee claim was not certified to the Board.  Nevertheless, the Board notes that, under these circumstances, it will accept jurisdiction of both the left and right knee disability claims, which have been deemed to be on appeal.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2010) (by treating a matter as if it is part of a claimant's timely filed substantive appeal, VA waives any objections it might have had as to the timeliness of filing).

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The issue of service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  During all time periods pertinent to the claim, the Veteran's left knee, post-surgery, was manifested by no more than intermediate residuals consisting of complaints of pain, weakness, and slightly limited or painful motion, but not chronic residuals consisting of severe painful motion or weakness.

2.  During the period prior to September 3, 2013, the Veteran's service-connected right knee traumatic osteoarthritis was manifested by pain, with flexion not limited more than 45 degrees, extension not limited more than 10 degrees, and no more than slight instability.

3.  During all time periods pertinent to the claim, the Veteran's right knee, post-surgery, was manifested by no more than intermediate residuals consisting of complaints of pain, weakness, and slightly limited or painful motion, but not chronic residuals consisting of severe painful motion or weakness.


CONCLUSIONS OF LAW

1.  During the period since December 1, 2013, the criteria for a rating in excess of 30 percent for service-connected left knee traumatic osteoarthritis are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5055 (2017).

2.  Prior to September 3, 2013, the criteria for a rating in excess of 10 percent for right knee traumatic osteoarthritis have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2017).

3.  During the period since November 1, 2014, the criteria for a rating in excess of 30 percent for service-connected right knee traumatic osteoarthritis are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. General Criteria - Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  
38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson, 12 Vet. App at 119; Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Under Diagnostic Code 5260, a 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, pertaining to limitation of leg extension, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

Under Diagnostic Code 5055, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30).  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The normal range of motion of the knee is from 0 degrees extension and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
 9-2004 (69 Fed. Reg. 59988 (2004)).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C. § 5107 (a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

II. Left Knee 

The Veteran seeks higher disability ratings for a service-connected left knee disability.  

On October 9, 2012, the Veteran underwent a left total knee arthroplasty.   Following that surgery, the Veteran's left knee disability was recharacterized as a status post left knee arthroplasty and was rated as 100 percent disabling from October 9, 2012 to November 30, 2013, under Diagnostic Code 5055, pursuant to 38 CFR § 4.30.  The minimum rating of 30 percent rating was assigned from December 1, 2013 and in a July 2014 rating decision, the RO continued the 30 percent rating since December 1, 2013. 

Following his left knee replacement, the Veteran sought an increased disability rating.  

VA examination in September 2014 notes complaints of left knee discomfort associated with stairs, prolonged standing and prolonged ambulation.  The Veteran denied any flare-ups.  Physical examination revealed flexion limited to 85 degrees and extension to 0 degrees.  The Veteran reported no pain throughout motion and there was no evidence of additional limitation in range of motion with repetitive use.  There was no tenderness on palpation and joint stability was normal.  The Veteran's functional loss included interference with sitting, standing and weight-bearing, with limitation to a sedentary-type job.  The examiner noted that the Veteran's status post left knee replacement was productive of no more than an intermediate degree of residual weakness, pain or limitation of motion.  The examiner also noted that the Veteran occasionally used a brace for his left knee.  The diagnosis was left knee osteoarthritis. 

A June 2015 VA examination revealed flexion limited to 120 degrees and extension to 0 degrees, with no functional loss.  The Veteran reported pain throughout motion, but no crepitus, tenderness, or pain on weight bearing.  The Veteran denied any flare-ups.  There was no evidence of additional limitation in range of motion with repetitive use.  Furthermore, there was no ankylosis or joint instability, and muscle strength in the left knee was normal.  Imaging studies revealed degenerative or traumatic arthritis.  The examiner noted that the Veteran used a cane regularly and a brace occasionally, but did not specify which disability the assistive devices pertained to.  The examiner further noted that the Veteran's status post left knee replacement was productive of no more than an intermediate degree of residual weakness, pain or limitation of motion.  

There is no contradictory medical evidence of record.

According to the above findings, a rating in excess of 30 percent for the status post left knee replacement is not warranted from December 1, 2013 onward.  

Although the Veteran continued to report pain throughout motion of the left knee over two years after his surgery, improvement in function was clearly demonstrated as the Veteran's extension increased to 120 degrees as of the June 2015 VA examination.  The VA examiners indicated that the Veteran's status post left knee replacement was productive of no more than an intermediate degree of residual weakness, pain or limitation of motion.  These findings correspond to the assignment of a 30 percent rating under Diagnostic Code 5055.

Moreover, there is no evidence of ankylosis, instability, or nonunion of the tibia and fibula to warrant a disability rating in excess of 30 percent under Diagnostic Codes 5256, or 5262, or a separate rating under 5257.  Hence, each of those diagnostic codes is inapplicable.  Additionally, physical examination has repeatedly revealed no limitation of extension of the left knee.  Thus, Diagnostic Code 5261 is inapplicable.

To warrant the next higher, 60 percent rating under Diagnostic Code 5055, the Veteran's status post left knee replacement would have to be productive of chronic residuals consisting of severe painful motion or weakness in the affected extremity. This is not shown on the September 2014 or June 2015 examination reports, and the Veteran has not provided any additional competent evidence to suggest otherwise.  The Veteran demonstrated flexion to, at worst, 85 degrees, with no limitation of extension, and only showed intermediate degrees of residual weakness, pain or limitation of motion. 

Thus, in sum, the assignment of a 30 percent rating for the service-connected status post total left knee replacement is warranted effective from December 1, 2013. 

The Board has also considered whether a separate rating is warranted for the Veteran's left knee scar, post total knee replacement.  However, the left knee scar was not found to be painful and/or unstable, and the total area was not greater than 39 square centimeters (6 square inches).  Therefore, a separate compensable rating for the left knee scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2017).    

For the reasons set forth above, the preponderance of the evidence is against the claim for a rating in excess of 30 percent since December 1, 2013.  There is no doubt to be resolved.  38 U.S.C. § 5107 (b), 38 C.F.R. § 4.3.  The Board has considered whether staged ratings are warranted.

III. Right Knee 

The Veteran seeks higher disability ratings for a service-connected right knee disability.  

Prior to a right total knee replacement surgery on September 3, 2013, the right knee was rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5260 based on limited and painful motion due to traumatic osteoarthritis with torn medial meniscus, (also claimed as instability).  A 10 percent rating is assigned prior to September 3, 2013.  

On September 3, 2013, the Veteran underwent a right total knee replacement.   Following that surgery, the Veteran's right knee disability was recharacterized as a status post right knee replacement and was rated as 100 percent disabling from September 3, 2013, under Diagnostic Code 5055, pursuant to 38 CFR § 4.30.  The minimum rating of 30 percent rating was assigned from November 1, 2014. 

Following his right knee replacement, the Veteran sought an increased disability rating.  

R.E.P.F., M.D. noted in a February 2012 treatment note that the Veteran reported problems walking due to his bilateral knee pain.

VA examination in September 2014 revealed flexion limited to 85 degrees and extension to 0 degrees.  The Veteran denied any flare-ups.  The Veteran reported no pain throughout motion and there was no evidence of additional limitation in range of motion with repetitive use.  There was no tenderness on palpation and joint stability was normal.  The Veteran's functional loss included interference with sitting, standing and weight-bearing, limiting him to a sedentary job.  

A June 2015 VA examination included diagnoses of right knee meniscal tear, right knee osteoarthritis, and residuals of right total knee replacement.  The Veteran complained of persistent pain in his right knee that increased with stairs negotiation, exercising, or going uphill.  The Veteran reported limited flexion due to stiffness and numbness on the lateral aspect of the knee, and stated that he was unable to kneel or squat.  The examiner observed that the right knee interfered with sitting and standing.  Physical examination revealed flexion limited to 100 degrees and extension to 0 degrees, with functional loss that included difficulty with stairs.  The Veteran reported pain throughout motion and tenderness over the posterolateral knee joint, but no crepitus or pain on weight bearing.  The Veteran denied any flare-ups.  There was no evidence of additional limitation in range of motion with repetitive use.  Furthermore, there was no ankylosis or joint instability.  Muscle strength was active movement against some resistance.  It was noted that the Veteran had a meniscal tear with frequent episodes of joint pain.  Imaging studies revealed degenerative or traumatic arthritis.  The examiner noted that the Veteran used a cane regularly and a brace occasionally, but did not specify for which knee.  The examiner further noted that the Veteran's status post right knee replacement produced intermediate degrees of residual weakness, pain or limitation of motion.  

There is no contradictory medical evidence of record.

The Board finds that there is no medical evidence of record demonstrating flexion limited to 30 degrees or less, extension limited to 15 degrees or more, or moderate instability prior to September 3, 2013.  As such, a rating in excess of 10 percent prior to September 3, 2013 under Diagnostic Codes 5260 or 5261 is not warranted, nor is a rating in excess of 10 percent prior to September 3, 2013 under Diagnostic Code 5257 warranted.  

According to the above findings, a rating in excess of 30 percent for the status post right knee replacement is not warranted from November 1, 2014 onward.

The Veteran reported painful motion since his right knee replacement.  However, the VA examinations demonstrated that extension increased to 100 degrees following the surgery.  Moreover, the VA examiners opined that the Veteran's status post right knee replacement was productive of no more than an intermediate degree of residual weakness, pain or limitation of motion.  These findings correspond to the assignment of a 30 percent rating under Diagnostic Code 5055.

Additionally, there is no evidence of ankylosis or nonunion of the tibia and fibula to warrant a disability rating in excess of 30 percent under Diagnostic Codes 5256 or 5262.  As such, each of those diagnostic codes is inapplicable.  Physical examination revealed no limitation of extension of the right knee and thus, Diagnostic Code 5261 is also inapplicable.  Regarding Diagnostic Code 5257, the Board notes that the Veteran is already in receipt of a separate 10 percent rating for right knee instability.  

To warrant the next higher, 60 percent rating under Diagnostic Code 5055, the Veteran's status post right knee replacement would have to be productive of chronic residuals consisting of severe painful motion or weakness in the affected extremity. This is not shown on the September 2014 or June 2015 examination reports, and the Veteran has not provided any competent evidence to the contrary.  The Veteran demonstrated flexion to, at worst, 85 degrees, with no limitation of extension.  Additionally, the examiners observed only intermediate degrees of residual weakness, pain or limitation of motion. 

Thus, in sum, the assignment of a higher than 30 percent rating for the service-connected status post total right knee replacement is not warranted from November 1, 2014. 

The Board has also considered whether a separate rating is warranted for the Veteran's right knee scar, post total knee replacement.  However, the right knee scar was not found to be painful and/or unstable, and the total area was not greater than 39 square centimeters (6 square inches).  Therefore, a separate compensable rating for the right knee scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2017).    

For the reasons set forth above, the preponderance of the evidence is against the claim for a rating in excess of 10 percent prior to September 3, 2013, and against the claim for a rating in excess of 30 percent since November 1, 2014.  There is no doubt to be resolved.  38 U.S.C. § 5107 (b), 38 C.F.R. § 4.3.  


ORDER

Entitlement to an evaluation in excess of 30 percent for the service-connected left knee traumatic osteoarthritis, status post total knee arthroplasty, since December 1, 2013, is denied.

Entitlement to an evaluation in excess of 10 percent for the service-connected right knee traumatic osteoarthritis with torn medial meniscus prior to September 3, 2013, is denied.

Entitlement to an evaluation in excess of 30 percent for the service-connected right knee traumatic osteoarthritis, status post total knee arthroplasty, since November 1, 2014, is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claim for service connection for a right hip disability.  

The Veteran contends that his right hip disability is secondary to his service-connected right knee instability, left knee traumatic osteoarthritis, and right knee traumatic osteoarthritis.  

In a February 2012 progress note, R.E.P.F., M.D. stated that the Veteran's right knee condition seemed to be directly related to his hip condition, as the Veteran reported bilateral knee pain that caused problems with walking.  

VA provided a DBQ Hip and Thigh examination report in March 2012, and the Veteran was diagnosed with total hip replacement and right hip osteoarthritis.   The examiner reviewed the claim file and opined that it was less likely than not (less than 50 percent probability) that the Veteran's right hip condition was caused by or the result of the Veteran's service-connected right knee instability, left knee traumatic osteoarthritis, or right knee traumatic osteoarthritis.  The examiner reasoned that the medical evidence showed the right hip replacement was performed due to advanced right hip osteoarthritis, as demonstrated by the operative notes.  He further opined that the right hip condition was instead due to the natural process of aging.  However, the March 2012 examiner did not provide an opinion on whether the Veteran's back disability was aggravated by his knee disabilities.  See 38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board therefore is remanding the issue to the RO to obtain an addendum opinion addressing this question.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the March 2012 VA examiner regarding the Veteran's right hip disability.  The file must be provided to and reviewed by the examiner.  An examination should only be scheduled if the examiner determines that it is necessary.  If the March 2012 VA examiner is not available, forward the claims file to an appropriate examiner for review and opinion.  The examiner is requested to provide an opinion as to the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability was aggravated (any increase in disability) beyond its natural progression by the Veteran's service-connected right or left knee disabilities?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

A complete rationale for all opinions expressed should be clearly provided.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the case to the Board for further appellate consideration.  

The Board intimates no opinion as to the ultimate outcome of the appealed matter. The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


